                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

WESLEY WADDLE,                                         )
                                                       )
                        Plaintiff,                     )
                                                       )
v.                                                     )       Case No. 20-0481-CV-W-SRB
                                                       )
CALIBRATED PRODUCTS, et al.,                           )
                                                       )
                        Defendants.                    )

                                              ORDER

          Before the Court is Plaintiff’s Motion to Remand (Doc. #8). For the reasons stated

below, the motion is granted. The case is remanded to the Circuit Court of Johnson County,

Missouri.

     I.      BACKGROUND

          Plaintiff Wesley Waddle alleges he was seriously injured during the course and scope of

his employment after he fell from the elevated platform of an Altec Model D945 digger.

Plaintiff alleges Defendant Altec Industries, Inc. manufactured and designed the digger. Plaintiff

alleges Defendants Calibrated Products, Inc. and KCR International Trucks, Inc. d/b/a Summit

Truck Group serviced the digger. Plaintiff alleges the digger “is dangerous, in violation of

applicable safety rules and regulations, and ultra-hazardous in that it does not prevent or guard

against falling from the elevated platform or the truck bed and also does not include fall

protection or guards.” (Doc. #1-4, ¶ 18). Plaintiff filed a four-count petition for damages

(hereinafter, the “complaint”) in Missouri state court, alleging strict liability and breach of

warranties against Altec Industries and negligence against all Defendants. Relevant to the instant

motion to remand, Plaintiff alleges Calibrated Products “owed a duty of reasonable care to




            Case 4:20-cv-00481-SRB Document 18 Filed 08/12/20 Page 1 of 6
Plaintiff to service, modify, and maintain the product in a reasonably safe and prudent manner to

avoid causing the injuries to Plaintiff.” (Doc. #4-1, ¶ 49). Plaintiff alleges Calibrated Products

“negligently serviced, modified, and maintained the product and/or components of its product

and failed to warn of the dangers associated with the Digger.” (Doc. #4-1, ¶ 50).

          With the consent of Calibrated Products and KCR International Trucks, Altec Industries

subsequently removed the case to this Court on the basis of diversity of citizenship, arguing

Calibrated Products was fraudulently joined and that its citizenship should be disregarded for

purposes of assessing diversity.1 The parties do not dispute that Calibrated Products’ presence

destroys complete diversity. Plaintiff filed the instant motion to remand, arguing Defendant

Calibrated Products “is not fraudulently joined and diversity of citizenship does not exist, the

notice of removal is untimely, and a pending Motion for Leave to Amend and Add Parties will

further destroy diversity jurisdiction.” (Doc. #9, p. 1).2

    II.      LEGAL STANDARD

          A defendant may remove to federal court “any civil action brought in a State court of

which the district courts of the United States have original jurisdiction[.]” 28 U.S.C. § 1441(a).

A plaintiff may challenge that removal by filing a motion to remand. See 28 U.S.C. § 1447(c).

The removing party bears the burden of establishing subject matter jurisdiction. See In re Bus.

Men’s Assurance Co. of Am., 992 F.2d 181, 183 (8th Cir. 1993). Under 28 U.S.C. § 1332(a)(1),

“district courts shall have original jurisdiction of all civil actions where the matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs, and is between citizens of



1
  The parties agree that Plaintiff is a Missouri resident, Altec Industries is an Alabama corporation with its principal
place of business in Alabama, Calibrated Products is a Missouri corporation with its principal place of business in
Missouri, and KCR International Trucks is a Delaware corporation with its principal place of business in Tennessee.
2
 Because the Court finds it is without subject matter jurisdiction over Plaintiff’s claims and remand is proper, the
Court will not address the timeliness argument or reach the pending Motion for Leave to Amend and Add Parties.

                                                           2

            Case 4:20-cv-00481-SRB Document 18 Filed 08/12/20 Page 2 of 6
different states[.]” Section 1332(a)(1) requires complete diversity, which means “each defendant

is a citizen of a different State from each plaintiff.” Owen Equip. & Erection Co. v. Kroger, 437

U.S. 365, 373 (1978) (emphasis in original). “[A] district court is required to resolve all doubts

about federal jurisdiction in favor of remand.” Transit Cas. Co. v. Certain Underwriters at

Lloyd’s of London, 119 F.3d 619, 625 (8th Cir. 1997) (citation omitted).

       “The doctrine of fraudulent joinder allows a district court to assume jurisdiction over a

facially nondiverse case temporarily and, if there is no reasonable basis for the imposition of

liability under state law, dismiss the nondiverse party from the case and retain subject matter

jurisdiction over the remaining claims.” Murphy v. Aurora Loan Svcs., LLC, 699 F.3d 1027,

1031 (8th Cir. 2012). The Eighth Circuit has articulated the below fraudulent joinder standard:

           Where applicable state precedent precludes the existence of a cause of
           action against a defendant, joinder is fraudulent. “[I]t is well established
           that if it is clear under governing state law that the complaint does not state
           a cause of action against the non-diverse defendant, the joinder is fraudulent
           and federal jurisdiction of the case should be retained.” Iowa Pub. Serv.
           Co. v. Med. Bow Coal Co., 556 F.2d 400, 406 (8th Cir. 1977). However, if
           there is a “colorable” cause of action—that is, if the state law might impose
           liability on the resident defendant under the facts alleged—then there is no
           fraudulent joinder. See Foslip Pharm., Inc. v. Metabolife Int’l, Inc., 92 F.
           Supp. 2d 891, 903 (N.D. Iowa 2000). As we recently stated in [Wiles v.
           Capitol Indem. Corp., 280 F.3d 868, 871 (8th Cir. 2002)], “. . . joinder is
           fraudulent when there exists no reasonable basis in fact and law supporting
           a claim against the resident defendants.” . . . Conversely, if there is a
           reasonable basis in fact and law supporting the claim, the joinder is not
           fraudulent.

Filla v. Norfolk S. Ry. Co., 336 F.3d 806, 809 (8th Cir. 2003) (emphasis in original) (footnote

omitted); see also Knudson v. Sys. Painters, Inc., 634 F.3d 968, 980 (8th Cir. 2011) (citing Junk

v. Terminix Int’l Co., 628 F.3d 439, 445 (8th Cir. 2010)) (“By requiring the defendant to prove

that the plaintiff’s claim against the non-diverse defendant has no reasonable basis in law or fact,


                                                 3

         Case 4:20-cv-00481-SRB Document 18 Filed 08/12/20 Page 3 of 6
we require the defendant to do more than merely prove that the plaintiff’s claim should be

dismissed pursuant to a Rule 12(b)(6) motion.”).

   III.      DISCUSSION

          Altec Industries invites the Court to “pierce the pleadings” and look to an affidavit of

Calibrated Products’ Vice President of Operations attached to its notice of removal to determine

whether Calibrated Products is fraudulently joined in this action. Altec Industries argues the

affidavit indicates there is no reasonable basis in law or fact to support a negligence claim

against Calibrated Products because Calibrated Products “has not directly serviced” the digger,

has never seen the digger, and “has not dealt with the aspects of the [d]igger complained of by

Plaintiff.” (Doc. #15, pp. 6–7). Plaintiff argues remand is proper because he sufficiently alleged

a claim of negligence against Defendant Calibrated Products in that it “performed service and

maintenance on the digger and, in doing so, [was] negligent in failing to warn with respect to the

dangerous digger and/or correct the dangerous conditions alleged to exist on the digger.” (Doc.

#9, ¶ 8). Plaintiff attached to his motion service and maintenance records for the digger.

Plaintiff argues that Altec Industries’ removal of the case is an “attempt to circumvent discovery

and argue the merits of the case against Calibrated Products[.]” (Doc. #9, p. 4).

          “[N]either the Eighth Circuit nor the Supreme Court has instructed courts to consider

material beyond the state court petition to evaluate fraudulent joinder.” Petrovic v. BP Corp. N.

Am. Inc., No. 4:18-00799-CV-RK, 2019 WL 630299, at *3 (W.D. Mo. Feb. 14, 2019) (citation

and quotation marks omitted). Nevertheless, “several district courts in this circuit have noted

that the court may ‘pierce the pleadings’ in a case such as this only [to] consider whether

[materials outside the pleadings] establish facts supporting the claims, not whether [the]

materials resolve the merits of the plaintiff’s claims.” Sprint Spectrum L.P. v. AT&T Commc’ns,



                                                   4

            Case 4:20-cv-00481-SRB Document 18 Filed 08/12/20 Page 4 of 6
Inc., No. 00-0973-CV-W-5, 2001 WL 36143293, at *2 (W.D. Mo. Feb. 8, 2001) (citation and

quotation marks omitted). Judging by the face of the complaint, Plaintiff clearly sets forth “a

‘colorable’ cause of action” for negligence against Calibrated Products. Filla, 336 F.3d at 809

(citation omitted). Considering the materials attached as exhibits to the parties’ briefing does not

change the outcome. The maintenance records and affidavit do not paint a complete picture or

establish with certainty that “there is no reasonable basis for the imposition of liability [on

Calibrated Products] under state law.” Murphy, 699 F.3d at 1031. At minimum, the exhibits

indicate that Calibrated Products has serviced components of the digger in question and fail to

illuminate the extent of and details surrounding such service.

         Further, under Missouri law, “whether a duty exists in a given situation depends upon

whether a risk was foreseeable.” Lopez v. Three Rivers Elec. Co-op., Inc., 26 S.W.3d 151, 156

(Mo. 2000) (citation omitted). Discovery will aid in determining whether Calibrated Products

owed Plaintiff a duty of care or had a duty to warn or correct a danger based on a foreseeable risk

that arose out of its undertaking to service components of the allegedly dangerous digger and if

other factors or circumstances exist to support the imposition of such a duty on Calibrated

Products. In sum, at this stage, the Court is unable to find that Calibrated Products was

fraudulently joined in this action. Consequently, this Court lacks subject matter jurisdiction over

Plaintiff’s claims, and remand is proper.

   IV.      CONCLUSION

         Accordingly, Plaintiff’s Motion to Remand (Doc. #8) is GRANTED. The case is hereby

remanded to the Circuit Court of Johnson County, Missouri. The Clerk of the Court is directed

to mail a certified copy of this Order to the Clerk of the Circuit Court of Johnson County,

Missouri, as required by 28 U.S.C. § 1447(c).



                                                  5

          Case 4:20-cv-00481-SRB Document 18 Filed 08/12/20 Page 5 of 6
      IT IS SO ORDERED.

                                          /s/ Stephen R. Bough
                                          STEPHEN R. BOUGH
                                          UNITED STATES DISTRICT JUDGE

Dated: August 12, 2020




                                      6

        Case 4:20-cv-00481-SRB Document 18 Filed 08/12/20 Page 6 of 6
